32 Mich. App. 689 (1971)
189 N.W.2d 67
COKELY
v.
KELLY-MITCHELL CONSTRUCTION COMPANY
Docket No. 9689.
Michigan Court of Appeals.
Decided April 23, 1971.
Rene J. Ortlieb, for plaintiff.
Stacey DeCamp, for defendants.
Before: R.B. BURNS, P.J., and J.H. GILLIS and T.M. BURNS, JJ.
R.B. BURNS, P.J.
This is an appeal from a judgment entered for plaintiff after a nonjury trial on a claim for labor and services in the amount of $6,859.75.
The trial court made the following findings of fact:
Defendants Newbill and Rawley conduct a grocery business. In April of 1968 Newbill and Rawley *691 contracted with defendant Kelly-Mitchell Construction Company to build an addition and a new building for them. Plaintiff was engaged in the business of installing ceramic tile and terrazzo floors. He entered into a subcontract with Kelly-Mitchell Construction Company to install a terrazzo floor in the building being built by the company for Newbill and Rawley. Plaintiff had doubts about the ability of Kelly-Mitchell Construction Company to pay their debts and he spoke to defendant Newbill who agreed to issue a check payable to both Kelly-Mitchell Construction Company and plaintiff. In reliance upon this promise plaintiff continued and completed the work.
When plaintiff sought payment from Kelly-Mitchell Construction Company he was told that there was no money forthcoming from defendants Newbill and Rawley. Newbill and Rawley claimed that payments by them to the construction company had already resulted in an overpayment and that they were not going to pay any more bills.
The defendant R.O.C., Inc., was formed by Newbill and Rawley and another person to finish the construction, but plaintiff had no dealings with the new corporation.
These findings of fact are supported by the record and are not clearly erroneous.[1]
The trial judge held that defendants Newbill and Rawley were liable to the plaintiff on the theory that Newbill induced plaintiff to provide a substantial enhancement to the property by assuring him that compensation would be forthcoming upon completion of the work and that defendants Newbill and Rawley would be unjustly enriched at the expense of the plaintiff if plaintiff was denied recovery. The trial *692 judge further ruled that the plaintiff had never had any dealings with R.O.C., Inc., and that R.O.C., Inc., was not liable.
In Calkins v. Chandler (1877), 36 Mich. 320, 324, 325, Chief Justice COOLEY stated:
"In many cases the test whether a promise is or is not within the statute of frauds is to be found in the fact that the original debtor does or does not remain liable on his undertaking; if he is discharged by a new arrangement made on sufficient consideration, with a third party, this third party may be held on his promise though not in writing; but if the original debtor remains liable and the promise of the third party is only collateral to his, it will in strictness be nothing more than a promise to answer for the other's debt. But where the third party is himself to receive the benefit for which his promise is exchanged, it is not usually material whether the original debtor remains liable or not."
This rule has been followed in a series of cases since that date. Bice v. Marquette Opera-House Building Co. (1893), 96 Mich. 24; Michigan Slate Company v. Iron Range & H.B.R. Co. (1894), 101 Mich. 14; Bryant v. Estate of Rich (1895), 104 Mich. 124; McLaughlin v. Austin (1895), 104 Mich. 489; Boyer v. Soules (1895), 105 Mich. 31; Durgin v. Smith (1897), 115 Mich. 239.
Newbill and Rawley received a direct benefit from the plaintiff and are liable for his bill. The plaintiff did not have any dealings with the R.O.C., Inc., and the R.O.C., Inc., is not liable to the plaintiff.
Affirmed. Costs to plaintiff.
All concurred.
NOTES
[1]  See GCR 1963, 517.1.